           Case 1:16-cv-05731-JMF Document 46 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
AMINAH L. MAJIED,                                                      :
                                                                       :
                                    Plaintiff,                         :      16-CV-57 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, District Judge:

        On February 11, 2020, pro se Plaintiff filed a motion seeking to vacate the Court’s

judgment and order entered on January 10, 2018, and January 8, 2018, respectively. See ECF

No. 41 (“Mot.”); see also ECF Nos. 39 & 40. Defendants oppose the motion. See ECF No. 44.

Although Plaintiff was invited to file a reply, see ECF No. 44, she did not.

        For the reasons set forth in Defendants’ letter, Plaintiff’s motion is DENIED. In

particular, Plaintiff’s motion — liberally construed as a motion pursuant to Rule 60 of the

Federal Rules of Civil Procedure and filed more than two years after the Court granted

Defendants’ motions to dismiss and sua sponte dismissed Plaintiff’s remaining claims — is

untimely. Fed. R. Civ. P. 60(c)(1) (“A [motion to vacate] must be made within a reasonable

time,” and for the reasons cited in Plaintiff’s motion, “no more than a year after the entry of

judgment or order”). Even if the motion were timely filed, Plaintiff does not provide a

compelling reason for the Court to overturn its previous orders or disrupt the finality of its

judgment. Indeed, Plaintiff’s motion is devoid of any indication that she possesses new,

previously undiscoverable facts that would support a new filing; the facts that she does cite
Case 1:16-cv-05731-JMF Document 46 Filed 04/23/20 Page 2 of 2
